Citation Nr: 0406286	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System & Regional 
Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for left Achilles 
tendon rupture, claimed as secondary to service-connected 
disability, post-traumatic arthritis of the right knee.

2.  Entitlement to service connection for left ankle pain, 
claimed as secondary to service-connected disability, post-
traumatic arthritis of the right knee.

3.  Entitlement to service connection for left knee pain, 
claimed as secondary to service-connected disability, post-
traumatic arthritis of the right knee.

4.  Entitlement to service connection for left hip pain, 
claimed as secondary to service-connected disability, post-
traumatic arthritis of the right knee.

5.  Entitlement to service connection for multiple levels of 
degeneration throughout the spine, claimed as secondary to 
service-connected disability, post-traumatic arthritis of the 
right knee (previously claimed as service connection for low 
back pain to include the lumbar and thoracic spine as 
secondary to the service-connected disability of post-
traumatic arthritis of the right knee).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Healthcare System and 
Regional Office (RO) in Fort Harrison, Montana, in which the 
RO denied the veteran's claims for service connection for 
left lower extremity conditions to include left Achilles 
tendon rupture, left knee pain, left ankle pain, left hip 
pain, and low back pain of the lumbar and thoracic spine, all 
claimed as secondary to service-connected disability, post-
traumatic arthritis of the right knee.

In August 2001 the veteran filed a timely notice of 
disagreement (NOD).  Although the RO construed the veteran's 
NOD as a disagreement only as to determinations on the issues 
of service connection for left hip pain, left knee pain, and 
multiple levels of degeneration throughout the spine, as 
secondary to the service-connected disability of post-
traumatic arthritis of the right knee, and accordingly issued 
a combined Decision Review Officer (DRO) decision and 
statement of the case (SOC).  However, the Board construes 
that NOD as expressing disagreement with the RO's 
determination to deny the veteran's claim for service 
connection for left lower extremity conditions to also 
include the left Achilles tendon rupture and left ankle pain 
in addition to the left knee and hip.  With regard to service 
connection for left ankle pain and left Achilles tendon 
rupture, the RO has not addressed those issues in an SOC.  
Where an SOC has not been provided following the timely 
filing of an NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is 
further addressed in the remand portion of this decision.

The veteran provided testimony before the undersigned 
Veterans Law Judge (VLJ) via a videoconference hearing at the 
RO in September 2003, with the VLJ sitting in Washington, 
D.C.  A transcript has been associated with the claims file.

In December 2003, while this case was in appellate status, 
the Board received additional evidence relevant to the issues 
at hand from the RO.  See 38 C.F.R. § 19.37(b) (2003).  The 
veteran's representative has also submitted a waiver of 
consideration of the evidence by the agency of original 
jurisdiction.  

The issues in this case are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, inter alia, VA has a duty 
to notify the claimant as to any information and evidence 
needed to substantiate and complete a claim, and as to what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In addition, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is needed prior to final 
appellate consideration of his claims.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, disability which is proximately due to, or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

The veteran is seeking service connection for left lower 
extremity disorders and a back disorder, as secondary to the 
service-connected right knee disability.  Essentially, he 
contends that, because he favors his service-connected right 
knee, he has stressed his left lower extremities and back.  
The record contains varying medical opinions as to the 
etiology of the veteran's left lower extremity and back 
disorders.  In a July 2000 medical statement from R.C.O., 
D.C., of the Family Chiropractic Center, he noted that the 
degeneration of the veteran's right knee had caused a bowing 
outward of his knee, which had affected his gait and caused 
him to limp.  He felt that that contributed to the veteran's 
lower back pain and also to the pain in his left knee, due to 
the altered gait.  He noted further that if the right knee 
continued to progess it could cause a chronic lower back 
problem and might initiate degeneration of the left knee.  In 
an October 2000 statement by F.W.H., M.D., of Orthopedic 
Associates of Bozeman, it was noted that the veteran felt 
that the stress on the left leg was secondary to favoring of 
his right knee, and the physician concurred that that was a 
"reasonable assumption."

Moreover, in an October 2000 statement of R.D.I., M.D., P.C., 
of Central Montana Orthopedics, he noted that when 
considering that the veteran had a severely degenerated right 
knee with previous surgery in 1957, that certainly would 
shift his entire activity level to the left side, which might 
precipitate any increased problems in the left hip joint, 
left knee, and ankle.  It also would create problems with 
muscles and tendons.  Other problems that can result from 
over activity as a result of shifting weight from one 
extremity to another would be increased degeneration of the 
left knee joint and/or left hip, as well as problems with the 
lumbar spine.  

On VA compensation examination in January 2001, the examiner, 
a nurse practitioner, assessed that the veteran likely had 
chronic low back pain, and chronic left knee and hip pain, as 
a result of leg height difference from the right knee 
deformity.  In an April 2001 addendum to the January 2001 
examination report, the same examiner reported that X-rays of 
the left knee, left hip, and left ankle were all reported as 
normal.  She stated that she could not say whether it was 
likely that degenerative joint disease of the lower thoracic 
spine was caused by the service-connected right knee 
disability, but that, as to such a etiology, "it is 
possible."

In November 2002 the veteran again underwent a VA 
compensation examination.  In an addendum dated that same 
month, the examiner, a family nurse practitioner, noted that 
she had discussed the veteran's claim with a doctor in 
orthopedics.  She noted that the veteran had undergone low 
back and thoracic X-rays, which showed multiple levels of 
degeneration throughout the spine, which she felt was "age 
related" but likely aggravated by altered/uneven gait.  She 
further noted that the spinal condition was not caused by the 
service-connected right knee disability.  In addition, the 
bilateral hips showed no degeneration or deformity.  Hip pain 
was likely referred pain from the back.

In a medical report by a private medical professional, dated 
in September 2003, it was noted that the veteran's history of 
chronic back pain had been contributed to by the leg length 
difference in the right lower extremity as compared to the 
left, thus making it more likely that he could have low back 
problems and increased demands on the left lower extremity.  
The examiner further opined that he thought the veteran's 
compensatory activities over time certainly could be a 
significant cause for the back and opposite-leg-related 
difficulties.  It was also noted that it is now known that 
complete meniscectomy does typically result in progressively 
disabling degenerative changes as a consequence of that 
surgery, and so the fact that the veteran had a meniscectomy 
in the service, which was a total meniscectomy, that would 
have contributed to his posttraumatic arthritis, and now more 
recently to back problems and opposite-leg Achilles tendon 
problems.

In light of the medical evidence presented, the Board is of 
the opinion that a comprehensive VA orthopedic examination 
would aid in a decision in this case.

In addition, as noted in the Introduction, the appellant 
filed an NOD as to all the claims denied in the August 2001 
rating decision, and an SOC has not been issued as to the 
issues of service connection for left ankle pain and left 
Achilles tendon rupture as secondary to the service-connected 
disability of post-traumatic arthritis of the right knee.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that where an appellant has submitted a 
timely notice of disagreement with an adverse decision and an 
SOC addressing the issue was not issued, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon, supra.

Finally, the veteran has reported that he has been found to 
be "disabled" by the Social Security Administration (SSA).  
The file does not reflect that the veteran's records 
underlying SSA's award have been obtained.  38 U.S.C.A. § 
5103A(b)(1); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Although not dispositive as to an issue that must be resolved 
by VA, the SSA's findings are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Thus, this case is REMANDED to the RO for the following 
action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal authority.

2.  The RO should contact the SSA and secure a 
copy of the veteran's disability file 
generated by SSA.

3.  The RO should provide the appellant an SOC 
on the issues of service connection for left 
ankle pain and left Achilles tendon rupture, 
claimed as secondary to the service-connected 
disability of post-traumatic arthritis of the 
right knee.  The appellant should be provided 
all appropriate laws and regulations pertinent 
to this issue, and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal.  

4.  The veteran should be scheduled for a VA 
orthopedic examination.  The orthopedic 
examiner should assess the nature, severity 
and manifestations of any left lower extremity 
and back disorders found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  

(a)  The examiner should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any currently diagnosed left lower 
extremity and/or back disorders were caused 
or aggravated by the service-connected 
right knee disability, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

(b)  The examiner should comment on the 
degree of the left lower extremity and back 
disorders that would not be present but for 
the service-connected right knee 
disability.

(c)  A rationale should be provided for all 
opinions offered.  The claims folder should 
be made available to the examiner for 
review prior to the examination, and the 
examination report should indicate whether 
such review was performed.

(d) The examiner is further asked to 
discuss the medical opinions of VA and 
private health care providers that were 
previously offered, and indicate agreement 
or disagreement with such opinions, giving 
reasons for such agreement or disagreement.

5.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
left lower extremities disorder and a back 
disorder.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the December 2002 
SOC, and addressing any additional matters 
raised by the veteran's hearing testimony.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


